Case 0:20-cv-60476-RS Document 21 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-60476-CIV-SMITH/VALLE

 RICHARD ALAN MORRIS,

         Plaintiff,

 v.

 ANDREW SAUL,
 Commissioner of the Social
 Security Administration,

       Defendant.
 ________________________________/

                     ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter is before the Court on the Magistrate Judge’s Report and Recommendation on

 Plaintiff’s Unopposed Motion for Attorney’s Fees and Costs [DE 20], in which the Magistrate

 Judge recommends granting Plaintiff’s Unopposed Motion for Attorney’s Fees and Costs [DE 19].

 No objections have been filed to the Report and Recommendation. Thus, having reviewed

 Magistrate Judge Valle’s Report and Recommendation, the record, and given that the parties did

 not object, it is

         ORDERED that:

      1. The Report and Recommendation on Plaintiff’s Unopposed Motion for Attorney’s Fees

         and Costs [DE 20] is AFFIRMED and ADOPTED.

      2. Plaintiff’s Unopposed Motion for Attorney’s Fees and Costs [DE 19] is GRANTED.

         a. Plaintiff is awarded $7,192.50 in attorney’s fees, and

         b. Plaintiff is awarded $400 in filing costs.

      3. This case is CLOSED.
Case 0:20-cv-60476-RS Document 21 Entered on FLSD Docket 04/09/2021 Page 2 of 2




       DONE AND ORDERED in Fort Lauderdale, Florida this 9th day of April, 2021.




       cc:   Counsel of record




                                           2
